Citation Nr: 0907160	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1950 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

In April 2005, the Veteran filed a claim for, inter alia, an 
increased rating for his service-connected right ear hearing 
loss.  In an August 2005 rating decision, the RO denied an 
increased rating for the Veteran's right ear, but deferred 
consideration of compensation for the Veteran's left ear 
hearing loss.  In a December 2005 rating decision, the RO 
granted service connection for the Veteran's left ear hearing 
loss.  Therefore, the Veteran is eligible for compensation 
based on hearing loss in both the right and left ears.  Thus, 
the Board has characterized the claim as bilateral hearing 
loss on the cover sheet.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Audiological evaluation reflects that the Veteran's service-
connected bilateral hearing loss has been manifested by no 
worse than level XI hearing impairment in the right ear and 
level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a May 2005 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  By a March 2006 notice letter, 
the RO provided the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in June 2006, which followed the May 2005 and 
March 2006 notice letters.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

The Board also finds that the May 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the service connection issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
Northland Ear, Nose & Throat Associates; and the St. Cloud VA 
Medical Center as treatment providers.  Available records 
from those facilities were obtained.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Additionally, in July 2005, the 
Veteran was afforded a VA examination, the report of which is 
of record.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II.  Analysis

The Veteran contends that his hearing loss has been more 
disabling than indicated by the assigned 10 percent rating.  
He therefore contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's service-connected hearing loss has been 
evaluated as 10 percent disabling since January 5, 1952.  The 
assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
in audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).

A VA audiological examination was afforded to the Veteran in 
July 2005.  The examiner diagnosed the Veteran with bilateral 
sensorineural hearing impairment.  The examination results 
documented a puretone threshold average of 99 and a Maryland 
CNC speech recognition score of 0 percent in the right ear.  
Based on those results with the utilization of Table VI, the 
Veteran had level XI hearing impairment in the right ear.  
The examination results also documented a puretone threshold 
average of 47 and a Maryland CNC speech recognition score of 
84 percent in the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had a level II hearing 
impairment in the right ear.  Applying the results to Table 
VII, a 10 percent disability rating was warranted for 
bilateral hearing loss based on the July 2005 VA examination.  
Therefore, the assigned 10 percent rating was appropriate and 
a higher rating was not warranted during that time period of 
the claim.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Post-service medical records document that the Veteran sought 
treatment at Ear, Nose & Throat Associates in Duluth, 
Minnesota in June 2006.  The medical records reveal a 
diagnosis of asymmetric sensorineural hearing loss.  An 
audiological examination revealed an approximate puretone 
threshold average of 105 in the right ear and 57 in the left 
ear; however, there is no Maryland CNC speech recognition 
score.  See 38 C.F.R. §§ 3.385, 4.85(a) (2008).  
Consequently, the report is insufficient for VA rating 
purposes.

In a February 2009 brief, the Veteran's representative argues 
that, in light of the missing Maryland CNC speech recognition 
score, the "most comfortable loudness" score from the June 
2006 audiological examination should be used for rating 
purposes.  As noted above, the Court has held that the 
disability rating for hearing loss is determined by a 
mechanical application of the rating schedule.  Lendenmann, 
3 Vet. App. at 349.  Additionally, the Court has held that 
VA's audiometric testing methods are valid.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 453-54 (2007).  Thus, the 
contentions of the Veteran's representative amount to a call 
for an evaluation of the Veteran's hearing loss under 
alternative criteria.  However, the Board is bound by the 
regulations and must evaluate the Veteran's disability as set 
forth therein.  Therefore, because the objective medical 
evidence demonstrates that a 10 percent rating is 
appropriate, a higher schedular rating is not warranted for 
service-connected hearing loss at any time during the 
pendency of this claim.  (The veteran has asserted that 
separate ratings should be assigned for each ear; however, 
there is no regulatory authority for such an evaluation of 
this disability.)

In consideration of the objective audiometric examination 
results that have been associated with the record since the 
effective date of the award of service connection, the 
Veteran experienced no more than 10 percent disabling 
bilateral hearing loss.  This rating has already been 
correctly assigned via the established rating procedure; a 
higher rating is not warranted for any period of the claim 
process.

The Veteran and his representative contend that the Veteran's 
hearing loss has had an extraordinary impact on his life 
requiring exceptional treatment under the extra-schedular 
provisions of 38 C.F.R. § 3.321.  However, the Board finds 
that there is no showing that the Veteran's hearing loss has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his disability have been accurately reflected by 
the schedular criteria.  Without evidence reflecting that the 
Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for higher evaluation for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

A higher rating for bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


